                                      Case 7:21-cv-07021 Document 1-1 Filed 08/19/21 Page 1 of 4

                                                          Exhibit A to the Complaint
Location: Pelham, NY                                                                                IP Address: 108.14.55.246
Total Works Infringed: 32                                                                           ISP: Verizon Fios
 Work      Hashes                                                                 UTC        Site          Published     Registered   Registration
 1         Info Hash:                                                             07-09-     Blacked       06-26-2021    07-08-2021   PA0002300662
           6D40E6B3C68E4347A8776C49A5F33AED77C35A3C                               2021
           File Hash:                                                             18:23:55
           23CEF8CDE126E624213A1BBC3AEC0ED99E29DC5FCEECCC7F6D3EC3C7F4E9CF6E
 2         Info Hash:                                                             07-09-     Blacked       06-21-2021    07-08-2021   PA0002300661
           41FB2CBF966E46F22A25FD76BDD410A8471049EC                               2021       Raw
           File Hash:                                                             18:23:50
           DD4417468B662B9827290D264D5B54C111AC890547FBCB6ABBD60102A932603B
 3         Info Hash:                                                             07-09-     Blacked       07-05-2021    08-02-2021   PA0002305092
           3B4EA9DAAA3B1FC2F3D187FD1021BC9E4511C74A                               2021       Raw
           File Hash:                                                             18:16:51
           E1679995451088F985398F3E2F3CBDEF368CB39F12EDA01031CDA26AA4202C00
 4         Info Hash:                                                             07-03-     Blacked       06-05-2021    06-15-2021   PA0002296924
           2633CD97981B90290A6B07878DB24E95843051FD                               2021
           File Hash:                                                             09:04:01
           12BFDB30AB4F19B7B4077D5B64A15D8A0C2A2F8AB5C3A0E5D9212F62656E8838
 5         Info Hash:                                                             07-03-     Blacked       06-07-2021    06-15-2021   PA0002296926
           9CD7CFD962DE7804CF2507733B747EEB28B25D1E                               2021       Raw
           File Hash:                                                             08:51:43
           CC3818D230E86A51A6697869E4F66F58703FCE9CA81ECB5782A8A652486993F1
 6         Info Hash:                                                             07-03-     Blacked       06-28-2021    07-08-2021   PA0002300664
           74964D3B38DB0C336AE21C64536CCC10081EBDDF                               2021       Raw
           File Hash:                                                             08:37:45
           296984FF61F9590FBD6049CF61271D6BFAE9D17CD3D76DAA5B4CAFD611B822C4
 7         Info Hash:                                                             07-03-     Blacked       06-14-2021    08-02-2021   PA0002305094
           32EAB20A9B2E50DC4BF56C17FE55379EAC2D35A4                               2021       Raw
           File Hash:                                                             08:36:37
           332F47B8AE1F4C7DDDC90D81EDD3A996200C8249BC701F239B99D44E85F89892
 8         Info Hash:                                                             06-15-     Blacked       06-12-2021    07-08-2021   PA0002300659
           AFBB3BF610E75EB9C3739FB83BA240B864228C90                               2021
           File Hash:                                                             22:29:51
           C8E451C8A7BCEDC3F2B5D1FDD9A1D0AC6FB32DE4F097B01B590BA5F4B20F6001
                                  Case 7:21-cv-07021 Document 1-1 Filed 08/19/21 Page 2 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
9      Info Hash:                                                         06-15-     Blacked   05-22-2021   06-09-2021   PA0002295591
       43E61D45E9E5B6B9B2682900678C8B7AC0EC7F0F                           2021
       File Hash:                                                         17:12:27
       28B1CD07F1186F2C2F13FF5C2CEA5E6164DFE9C7EA8F4B540354CB6964AC73F3
10     Info Hash:                                                         06-15-     Blacked   05-24-2021   06-24-2021   PA0002303153
       ED7876C01554DC0240AEC5A97EC30C00050D406F                           2021       Raw
       File Hash:                                                         17:11:18
       4516D9BAA03BE3C57E19ACC0A54C047E0FB91F2E2D968B4F274661933EEEB154
11     Info Hash:                                                         06-15-     Blacked   05-29-2021   07-08-2021   PA0002300658
       4250487D9BBC3E487E7A757F032DB819FDA1292C                           2021
       File Hash:                                                         17:05:32
       C908CEAC1EFC4FD506BA0EDB7440D378F8844D7C4493C0CB1AEBDA2A65C29DBB
12     Info Hash:                                                         06-07-     Blacked   05-17-2021   06-03-2021   PA0002299687
       622195ABB8B53CD431F9F6A08A2BBF336C3DB775                           2021       Raw
       File Hash:                                                         21:12:16
       4D10452541ECB322A2EE67ED442F7A49D24F2D9D541FBCF8F8C1DFDE9FEF4579
13     Info Hash:                                                         06-01-     Blacked   05-10-2021   06-15-2021   PA0002296920
       A4217C332CF806017EE6C8CF1E5151DFF8833788                           2021       Raw
       File Hash:                                                         23:09:54
       A5C5CCE866EC37B20892846DE00B32E7F46D3E3BCED9E20695DD1B57A161F291
14     Info Hash:                                                         06-01-     Blacked   05-15-2021   06-09-2021   PA0002295594
       0F2348656BCA95DEFEDB64CE2ABC032472709F54                           2021
       File Hash:                                                         22:30:49
       9DDAC032E4C0EAEF286FB2E54C4FE15F44C361508B56DFDDEE903CA16E742956
15     Info Hash:                                                         05-20-     Blacked   05-03-2021   06-15-2021   PA0002296918
       08FD9F6BD6033A347BAD674DA1325B52942D1FA9                           2021       Raw
       File Hash:                                                         13:57:50
       2B358F56230930AA8094C910F1811E6F226EF3DD29991C70B4F88C2046B2E304
16     Info Hash:                                                         05-11-     Blacked   04-19-2021   04-27-2021   PA0002288984
       73FF56417B80001A7B359B7AD950366EA706DF13                           2021       Raw
       File Hash:                                                         19:53:11
       EDBBA2130B528B643297E287CBD82189A1FFD31C0F9FA6A943D45F021911BA7A
17     Info Hash:                                                         04-28-     Blacked   04-12-2021   04-27-2021   PA0002288983
       008DA188005ACDC2FA70B3EB1000EE4E82486224                           2021       Raw
       File Hash:                                                         11:20:43
       00A4757DDA67F9843A2086E80C313DAF963BD9C300BF0EA7AD2DBAC2B7696FFE
                                 Case 7:21-cv-07021 Document 1-1 Filed 08/19/21 Page 3 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
18     Info Hash:                                                         04-28-     Blacked   04-10-2021   06-09-2021   PA0002295605
       F1ADA4B152635E374CB02CBB2734821C1EBA0FEA                           2021
       File Hash:                                                         11:20:06
       02AD89DB00967266D1A58564DDB8DDFF0473A5FF9E19DC0A69AAF10B6DEB6F4F
19     Info Hash:                                                         04-14-     Blacked   03-27-2021   04-27-2021   PA0002288945
       10C91184EF279775EAD44F654BDD1466DEF80FF6                           2021
       File Hash:                                                         21:06:46
       889C75786835EAFDB35672E2E8F6950C938E03AC610088DF4E9CA6F94C243FE8
20     Info Hash:                                                         04-01-     Blacked   03-15-2021   03-22-2021   PA0002282515
       890C3437529B678E2DFF8A7A86A3006FF2D7B85D                           2021       Raw
       File Hash:                                                         23:47:16
       3E0756F0FD3E4A8F28FB50DE99E5B5E44D5CCEF60B28C0BB7F201719D7CEEB72
21     Info Hash:                                                         04-01-     Blacked   03-29-2021   04-14-2021   PA0002286726
       2C6E25DA6922E2C9269378498DA9F33CF6016BF1                           2021       Raw
       File Hash:                                                         23:44:54
       8789678992DCF14336251C54773CBD716197010477909F5BD6930C47A9F234E8
22     Info Hash:                                                         03-30-     Blacked   07-04-2017   07-07-2017   PA0002070819
       F8FEB2EE6C17B37610C5B2AE85F0266CB0C5C5BD                           2021
       File Hash:                                                         19:46:49
       8D4F97C4D42441372872A9B38EED6DD63FA53A39C2FEC53A1469AA10F9874617
23     Info Hash:                                                         03-25-     Blacked   03-20-2021   04-14-2021   PA0002286724
       1CE2DBF84D40D15496186DBFD8E43977A7D93EDE                           2021
       File Hash:                                                         19:06:44
       5BBD49965FD004EC746D9A122E3B012B2FCECD8243DCA91A4592927C924A5A3F
24     Info Hash:                                                         03-25-     Blacked   03-22-2021   04-14-2021   PA0002286722
       A985E7AC9C0F50A326C777C6E8DAC1A92A268746                           2021       Raw
       File Hash:                                                         18:13:57
       F2E40788FEA4B9AE0E54288F770BB334B94EF717C56D9ADFCE5BF5D67D87F891
25     Info Hash:                                                         03-19-     Blacked   08-24-2020   09-05-2020   PA0002255474
       15703C64531B7F3820339C06473B13AB5FC50979                           2021       Raw
       File Hash:                                                         19:26:25
       D4CCC3F901BCC7E6E808078BDD2C1A5A072F48CB12874A84763DB3794B0A7FDD
26     Info Hash:                                                         03-19-     Vixen     10-11-2019   10-21-2019   PA0002207779
       C5BA5E243166DB830E399E8739882FEE8D0A6D84                           2021
       File Hash:                                                         18:46:20
       F85FA20EA3D5DCE116E2BACDD4D186DACBDD85D3AB44C27B658DBBC0819C4B71
                                  Case 7:21-cv-07021 Document 1-1 Filed 08/19/21 Page 4 of 4

Work   Hashes                                                             UTC        Site      Published    Registered   Registration
27     Info Hash:                                                         03-19-     Vixen     05-29-2020   06-16-2020   PA0002253260
       31ABA0B21D81BC8ED066320EE2A56C75B5C91877                           2021
       File Hash:                                                         16:43:37
       5AA78724398529E64D86597C0DDFDC8109760EC4D253C8A36CFF17AE3C768950
28     Info Hash:                                                         03-19-     Blacked   01-15-2018   01-24-2018   PA0002101768
       0279F8114C90ECBC2C775793D7CD9105ED963856                           2021
       File Hash:                                                         02:39:05
       3DC45DDEEAF39622E73B28F7587BD6A4688887D83FC0D647EE20E12252B634AB
29     Info Hash:                                                         03-19-     Blacked   11-16-2017   11-21-2017   PA0002098042
       6671533EE8277923DF4254534389F8630C5BF901                           2021
       File Hash:                                                         01:11:45
       E0FAF6BEA1F4A89CD20AC1663D44E496BEC7768D3B10A75F9EC68A970EADA341
30     Info Hash:                                                         03-18-     Blacked   03-26-2019   04-16-2019   PA0002187002
       AA4E7F1D2EB7E81F78A5DA7811E1A2AE67EF4C6D                           2021
       File Hash:                                                         21:53:14
       A53AE027BFF6811943135C73BA9D92C172E7625C5C40075D1FB5C2E3E81F8F38
31     Info Hash:                                                         03-18-     Blacked   04-20-2018   05-23-2018   PA0002101307
       6485D2C06BE7023990B69BE93812D5066B963ED4                           2021
       File Hash:                                                         21:39:41
       6BD50384C2A3D1B2EB118CCD6446810BFA75029F99661CE43DE6218B26DE128D
32     Info Hash:                                                         03-18-     Blacked   05-07-2018   06-19-2018   PA0002126670
       C2D663FC6711796FD69889CB39895E810ADC6938                           2021       Raw
       File Hash:                                                         21:31:57
       8856D5B47B9E13F4AC1D4A19073A027727F8EDB060128D3A34AFE7C5C64E9B7D
